Interim Decision #1610

Mar= or Wv In Visa Petition Proceedings
A-13457630

Decided by District Director February 23, 1963
:Since a minister of religion is a member of the professions within the meaning
of section 101(a) (32), Immigration and Nationality Act, as amended by
P.L. 89-236, a visa petition is approved to accord beneficiary, a qualified
minister of religion, preference classincation under section 208(a) (8) of the

Act
The•beneficiary is a 80-year-old citizen of China who is presently
in the United States. Iii 1958 he received a bachelor of arts degree

in t nglish literature at the Taiwan Normal University, Taipei,
'Taiwan. Be also received a bachelor of divinity degree in theology
and Christian education at the McCormick Theological Seminary,
(Chicago, Illinois on May 14, 1965. Since May of 1965 he has been
serving as pastor of the First Presbyterian Church, Hollister,
Missouri.

The beneficiary is a minister of religion. However, he is not
seeking status as a "special immigrant" under section 101(a) (27)
.(D) (i) of the Immigration and Nationality Act, as amended, which
provides that:
.(27) The term "special immigrant" means—
(D) (i) an immigrant who continuously for at least two years immediately
preceding the time of his application for admission to the United States has
been, and who seeks to enter the United States solely for the purposes of
carrying on the vocation of minister of a religious denomination, and whose
services are needed by such religions denomination having a bona fide organisation in the United States; . . .

No visa petition has been submitted to accord the beneficiary
classification as a minister of. religion under the above-cited section
for the reason that, whereas the approval by the Service of a visa
petition was formerly required' to classify an alien under seetion

101(a) (27) (D), the provisions 'of the Act of October 3, 1965 (P.L.
.89-236) which, became effective on December 1, 1965 no longer
697

InterimiDeeision #1410
require the filing of a'visa petition or the approval of a visa petition
- as a. condition precedent to such classification. Furthermore, the
beneficiary does not, at this. time, meet the requirement of section
101 (a) (2.7) (D) (i) that he "continuously for at least two years.
immediitely preceding the time of his application for admission to
the United States has been . carrying on the vocation of minister
of a religious. denomination .. ." vocation as a minister of
Although lacking the two .years in
religion required for classification as a "special immigrant," the
beneficiary is seeking a preference classification under section 203.
(a) (3) of the Immigration and Nationality Act, as amended, which
provides for such preferende to be abcorded to "qualified immigrantswho are members of the professions, or who because of their exc,ep ;
the arts will substantially' benefittionalbyhe.sc
prospectively.the national economy, cultural interest, or welfare of
the United States."
Section 101(a) (32) of the above Act states that "the term 'profession' shall include but not be limited to architects, engineers, lawyers,
physicians, surgeons, and teachers in elementary or secondary schools,
colleges, academies, or seminaries."
While the vocation of minister of religion is not specifically mentioned in Section 101(a) (32) of the Act, it is the view of this office
that a person who has been graduated with a bachelor of divinity
degree from an accredited school of divinity is a member of a profession within the meaning of that section. It is noted that the
McCormick. Sertiinary is listed in the -pUblication "Accredited Higher
Institutions" published by the United States Department of Health,
Education and Welfare, Office of Education.. publication. reflects that this seminary has been accredited by the American Assoiiiation of Theological Schools Commission an_,Accreditine.
Section 204(a) of the Immigration and Nationality Act, as amended, provides that ". . . any alien desiring to. be classified'as a preference 'immigrant under section 203(a) (3) (or any person on 'behalf
of such an alien) . . . may file a petition .with the Attorney General
for such classification." In accordance with this provision, the
beneficiary has elected to file the petition in.his own behalf. Under
sections 204.1(c) and 204.2(f), Title 8, Code of Federal Regulations,
a visa petition seeking to classify an alien as a preference immitrant under section 203(a) (3) ol-the Act, must be submitted to the
Serice with Form ES-575A, Application for Alien Employment
Certification, executed in accordance with the instructions attached
to that form, and accompanied' by the evidence of the beneficiary's
qualifications specified in those instructions. The alien has complied

or

698

Decision , 461610
with that requirement: The Form E8-575A and supporting docu-

ments were referred by this office to the Bureau of Employment
Security, Department of Labor, for consideration of the issuance
of a certification pursuant to section 212(a) (14) of the Immigration
and Nationality Act, as amended by the Act of October 3, 1905.
A certification. was duly issued by, that Department, indicating that
a shortage existed in the United States d persorii in the beneficiary's
vocation, and that the beneficiary's employment in that vocation
would not adversely affect the Wages and working conditions of
persons similarly employed.' . .
It is concluded that the alien has established that he is a member of a profession.. within the meaning of section 203(a) (3) of
the Act, as amended. Be intends to engage in that profession
within the United States. The certification required by section
211(a) (14) of the Act has been issued by an authorized representative of the Secretary of Labor. It is ordered that the petition be and is hereby approved.

